DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 10, 11, and 13-20 are rejected under 35 U.S.C. 102(a)(1) as being disclosed by Maharshi Ramaswamy et al. (2016/0318142 A1).
Maharshi Ramaswamy et al. discloses the invention including:
Claims 1, 13 and 18; a housing; a motor 112 within the housing; an output component 108 coupled to the motor, the output component defining an operating path (see the arrow in the blade in  Fig. 1) of the power tool; an object detection sensor 120 configured to generate an output signal indicative of an object (see Fig. 1) being proximate to or in the operating path of the power tool; and a controller 140 connected to the motor and the object detection sensor, the controller including an electronic processor 140 and a memory 142 storing instructions that, when executed by the electronic processor, cause the electronic processor to: receive the output signal from the object detection sensor, determine, based on the output signal received from the object detection sensor, a type of material (see para. 0021) of an object proximate to or in the operating path of the power tool, maintain, based on the determined type of material of the object proximate to or in the operating path of the power tool being a first type of material, an amount of electrical current available to the motor (see para. 0021), and inhibit, based on the determined type of material of the object proximate to or in the operating path of the power tool being a second type of material (see para. 0020), the amount of electrical current available to the motor, wherein the first type of material is different from the second type of material (see para. 0020-0021).
Claims 2, 15 and 19; the second type of material is flesh, and to inhibit the amount of electrical current to the motor, the instructions are further configured to cause the electronic processor to interrupt electrical current to the motor (see para. 0020).
Claim 3; wherein the second type of material includes at least one material selected from the group consisting of flesh, a part of a living being, and a liquid (see para. 0020).
Claims 4 and 14; wherein, to determine the type of material of the object proximate to or in the operating path of the power tool, the electronic processor is configured to: analyze sensor information including at least one selected from the group consisting of a phase angle of the output signal, a frequency of the output signal, a dispersion pattern of the output signal, or a combination thereof, and determine, based on the analyzed sensor information, the type of material of the object proximate to or in the operating path of the power tool (see para. 0023).
Claims 5 and 20; wherein: the memory further stores a lookup table, to determine the type of material of the object proximate to or in the operating path of the power tool, the instructions are further configured to cause the electronic processor to: compare the output signal to thresholds or ranges stored in the lookup table in association with different types of materials, and determine, from among the different types of materials in the lookup table, the type of material of the object proximate to or in the operating path of the power tool, wherein a first output signal received from the object detection sensor indicates that the first type of material is proximate to or in the operating path of the power tool, and wherein a second output signal received from the object detection sensor indicates the second type of material is proximate to or in the operating path of the power tool (see para. 0029-0030).
Claim 6; wherein the thresholds or ranges stored in the lookup table include at least one selected from the group consisting of frequencies, phase differences, phase angles, capacitance measurements, conductivity measurements, and dispersion patterns (see para. 0029-0030).
Claim 7; wherein: the object detection sensor includes a radio frequency (RF) or ultrasound sensor that transmits a wideband frequency signal, and the thresholds or ranges stored in the lookup table include frequencies, phase differences or dispersion patterns of RF or ultrasound sensor response signals (see para. 0029-0030).
Claims 10 and 16; wherein: the object detection sensor includes a camera or camera array, and to determine the type of material of the object proximate to or in the operating path of the power tool, the instructions are further configured to cause the electronic processor to: receive image data in the output signal, analyze the image data to extract light patterns associated with a particular object, and determine the type of material of the object proximate to or in the operating path of the power tool based on the analysis of the extracted light patterns (see para. 0023).
Claim 11; wherein the instructions are further configured to cause the electronic processor to: receive a user input that selects which type of materials detected by the object detection sensor cause what type of changes in the operation of the motor, and update the lookup table in the memory based on the received user input (see para. 0019).
Claim 17; a trigger (inherently disclosed by on/off switch to start/stop the tool), wherein the amount of electrical current is only supplied to the motor when the trigger is depressed.

Allowable Subject Matter
Claims 8, 9, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR FLORES SANCHEZ whose telephone number is (571)272-4507. The examiner can normally be reached Monday thru Thursday8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR FLORES SANCHEZ/Primary Examiner, Art Unit 3724